DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The following claimed benefit is acknowledged: the instant application, filed 08/27/2020 claims foreign priority to JP 2019-175609, filed 09/26/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
A. Starting in paragraph [0020], the specification refers to 11, 21, 31 as normal random number generator, however, 11, 21, and 31 are labelled as uniform random number generator in Fig. 1. Applicant may respond to this objection by either amending the detailed description to be consistent with the drawings or amending the drawings to be consistent with the detailed description. 
B. In paragraph [0075] “FIGS. 1 to 17” should read “FIGS. 1 to 9” instead as the figures only goes till Fig. 9.
Appropriate correction is required.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
A. In claim 1 line 8, “the first uniform random numbers” should read “the plurality of first uniform random numbers” instead for consistency of claim terminologies. Claims 2-4, 9-12 recite similar limitations and are objected to for the same reason. Claims 2-8 inherit the same deficiency as claim 1 by reason of dependence. Claims 3-6 inherit the same deficiency as claim 2 by reason of dependence. Claims 4-6 inherit the same deficiency as claim 3 by reason of dependence. Claims 10-14 inherit the same deficiency as claim 9 by reason of dependence. Claims 11-14 inherit the same deficiency as claim 10 by reason of dependence. Claims 12-14 inherit the same deficiency as claim 11 by reason of dependence. 
B. In claim 2 line 5 “the second uniform random numbers” should read “the plurality of second uniform random numbers” instead for consistency of claim terminologies. Claims 3, 5-6, 10-11, 13-14 recite similar limitations and are objected to for the same reason. Claims 3-6 inherit the same deficiency as claim 2 by reason of dependence. Claims 4-6 inherit the same deficiency as claim 3 by reason of dependence. Claim 6 inherit the same deficiency as claim 5 by reason of dependence. Claims 11-14 inherit the same deficiency as claim 10 by reason of dependence. Claims 12-14 inherit the same deficiency as claim 11 by reason of dependence. Claim 14 inherit the same deficiency as claim 13 by reason of dependence.
C. In claim 4 line 4, “bit” should read “bits” instead. Claims 6, 12, and 14 similar limitations and are objected to for the same reason.
Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-8 recite a device and, therefore, is a machine. Claims 9-14 recite a series of steps and, therefore, is a process.
Under the Alice Framework Step 2A prong 1, claim 1 recites “respectively generate a plurality of first uniform random numbers”, “respectively generate a plurality of first normal random numbers based on the plurality of first uniform random numbers”, “perform a logical operation on bit values of two or more of the first uniform random numbers to respectively generate a plurality of second uniform random numbers”, and “generate at least one second normal random number based on the plurality of second uniform random numbers”. 
	The above limitations are directed to generating normal random numbers based on uniform random numbers and falls within the “Mental Processes” grouping of abstract ideas. The step of “generate”, “generate”, “perform a logical operation”, and “generate” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting various “random number generators configured to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the various “random number generators configured to” language, the claim encompasses manually generating a first set of random numbers with a uniform distribution, adding the first set of random numbers to generate a first set of normal random numbers, performing an exclusive-OR (XOR) operation on pairs of the first set of random numbers to generate a second set of uniform random numbers, and adding the second set of uniform random numbers to generate at least one second normal random number using pen and paper. Accordingly, the claims are directed to recite an abstract idea.
	Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: a plurality of first uniform random number generators configured to, a plurality of first normal random number generators configured to, a plurality of second uniform random number generators configured to, and at least one second normal random number generator configured to. However, the additional elements of “a plurality of first uniform random number generators”, “a plurality of first normal random number generator”, “a plurality of second uniform random number generators”, and “at least one second normal random number generator” were recited at a high-level of generality (i.e., as generic random number generators for generating random numbers in a manner that merely restates merely restates a circuit that performs the function being formed and does not limit the abstract idea to a particular circuit implementation with specific structure) such that they amount to no more than mere instructions using a generic computer component or merely as tools to execute the abstract idea. Accordingly, the claim is not integrated into a practical application.
	Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the additional elements of “a plurality of first uniform random number generators”, “a plurality of first normal random number generator”, “a plurality of second uniform random number generators”, and “at least one second normal random number generator” were recited at a high-level of generality (i.e., as generic random number generators for generating random numbers in a manner that merely restates merely restates a circuit that performs the function being formed and does not limit the abstract idea to a particular circuit implementation with specific structure) such that they amount to no more than mere instructions using a generic computer component or merely as tools to execute the abstract idea. Accordingly, the claim does not amount to significantly more than the abstract idea.
	Under the Alice Framework step 2A prong 1, claims 2-8 recite further details for generating random numbers and falls within the “Mental Processes” grouping of abstract ideas. In particular claims 7-8 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
	Under the Alice Framework step 2A prong 2, claim 2 recites the following additional elements: a logical operation circuit. Claim 3 recites the following additional elements: a first exclusive OR circuit. Claim 4 recites the following additional elements: a first shifter, and output the one of the first uniform random numbers that has been shifted in bit to the first exclusive OR circuit. Claim 5 recites the following additional elements: a second exclusive OR circuit. Claim 6 recites the following additional elements: a second shifter, and output the one of the second uniform random numbers that has been shifted in bit to the second exclusive OR circuit. However, the additional elements of the additional elements of “a logical operation circuit” in claim 2, “a first exclusive OR circuit” in claim 3, “a first shifter” in claim 4, “a second exclusive OR circuit” in claim 5, and “a second shifter” in claim 6  were recited at a high-level of generality (i.e., as a generic logical operation circuit for performing a bit operation, as a generic XOR circuit for performing a XOR operation, and as a generic shifter for shifting in a manner that merely restates merely restates a circuit that performs the function being formed and does not limit the abstract idea to a particular circuit implementation with specific structure) such that they amount to no more than mere instructions using a generic computer component or merely as tools to execute the abstract idea. The additional elements of “outputting” in claims 4 and 6 are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.

	Under the Alice Framework step 2B, claims 2-6  do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the additional elements of “a logical operation circuit” in claim 2, “a first exclusive OR circuit” in claim 3, “a first shifter” in claim 4, “a second exclusive OR circuit” in claim 5, and “a second shifter” in claim 6  were recited at a high-level of generality (i.e., as a generic logical operation circuit for performing a bit operation, as a generic XOR circuit for performing a XOR operation, and as a generic shifter for shifting in a manner that merely restates merely restates a circuit that performs the function being formed and does not limit the abstract idea to a particular circuit implementation with specific structure) such that they amount to no more than mere instructions using a generic computer component or merely as tools to execute the abstract idea. The additional elements of “outputting” in claims 4 and 6 are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “outputting” is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “receiving or transmitting data over a network” and “storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 9 recites “generating a plurality of first uniform random numbers respectively”, “generating a plurality of first normal random numbers based on the plurality of first uniform random numbers respectively”, “performing a logical operation on bit values of two or more of the first uniform random numbers to generate a plurality of second uniform random numbers respectively”, and “generating a second normal random number based on the plurality of second uniform random numbers”. 
	The above limitations are directed to generating normal random numbers based on uniform random numbers and falls within the “Mental Processes” grouping of abstract ideas. The step of “generating”, “generating”, “performing a logical operation”, and “generating” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting various “with the plurality of random number generators”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the various “with the plurality of random number generators” language, the claim encompasses manually generating a first set of random numbers with a uniform distribution, adding the first set of random numbers to generate a first set of normal random numbers, performing an exclusive-OR (XOR) operation on pairs of the first set of random numbers to generate a second set of uniform random numbers, and adding the second set of uniform random numbers to generate at least one second normal random number using pen and paper. Accordingly, the claims are directed to recite an abstract idea.
	Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: an integrated circuit that includes a plurality of first uniform random number generators, a plurality of first normal random number generators, a plurality of second uniform random number generators configured to, and a second normal random number generator configured to. However, the additional elements of “an integrated circuit”, “a plurality of first uniform random number generators”, “a plurality of first normal random number generator”, “a plurality of second uniform random number generators”, and “a second normal random number generator” were recited at a high-level of generality (i.e., as a generic circuit that includes generic random number generators for generating random numbers in a manner that merely restates merely restates a circuit that performs the function being formed and does not limit the abstract idea to a particular circuit implementation with specific structure) such that they amount to no more than mere instructions using a generic computer component or merely as tools to execute the abstract idea. Accordingly, the claim is not integrated into a practical application.
	Under the Alice Framework step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the additional elements of “an integrated circuit”, “a plurality of first uniform random number generators”, “a plurality of first normal random number generator”, “a plurality of second uniform random number generators”, and “a second normal random number generator” were recited at a high-level of generality (i.e., as a generic circuit that includes generic random number generators for generating random numbers in a manner that merely restates merely restates a circuit that performs the function being formed and does not limit the abstract idea to a particular circuit implementation with specific structure) such that they amount to no more than mere instructions using a generic computer component or merely as tools to execute the abstract idea. Accordingly, the claim does not amount to significantly more than the abstract idea.
	Under the Alice Framework step 2A prong 1, claims 10-14 recite further details for generating random numbers and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims are directed to recite an abstract idea.
	Under the Alice Framework step 2A prong 2, claim 10 recites the following additional elements: a logical operation circuit. Claim 11 recites the following additional elements: a first exclusive OR circuit. Claim 12 recites the following additional elements: a first shifter, and outputs the one of the first uniform random numbers that has been shifted in bit to the first exclusive OR circuit. Claim 13 recites the following additional elements: a second exclusive OR circuit. Claim 14 recites the following additional elements: a second shifter, and outputs the one of the second uniform random numbers that has been shifted in bit to the second exclusive OR circuit. However, the additional elements of the additional elements of “a logical operation circuit” in claim 10, “a first exclusive OR circuit” in claim 11, “a first shifter” in claim 12, “a second exclusive OR circuit” in claim 13, and “a second shifter” in claim 14  were recited at a high-level of generality (i.e., as a generic logical operation circuit for performing a bit operation, as a generic XOR circuit for performing a XOR operation, and as a generic shifter for shifting in a manner that merely restates merely restates a circuit that performs the function being formed and does not limit the abstract idea to a particular circuit implementation with specific structure) such that they amount to no more than mere instructions using a generic computer component or merely as tools to execute the abstract idea. The additional elements of “outputting” in claims 12 and 14 are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
	Under the Alice Framework step 2B, claims 10-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the additional elements of “a logical operation circuit” in claim 10, “a first exclusive OR circuit” in claim 11, “a first shifter” in claim 12, “a second exclusive OR circuit” in claim 13, and “a second shifter” in claim 14  were recited at a high-level of generality (i.e., as a generic logical operation circuit for performing a bit operation, as a generic XOR circuit for performing a XOR operation, and as a generic shifter for shifting in a manner that merely restates merely restates a circuit that performs the function being formed and does not limit the abstract idea to a particular circuit implementation with specific structure) such that they amount to no more than mere instructions using a generic computer component or merely as tools to execute the abstract idea. The additional elements of “outputting” in claims 12 and 14 are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “outputting” is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “receiving or transmitting data over a network” and “storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (NPL – “Revisiting Central Limit Theorem: Accurate Gaussian Random Number Generation in VLSI“), hereinafter Malik, in view of Felix et al. (US-PGPUB 2020/0201604 A1), hereinafter Felix, and Guo et al. (US-PGPUB 2020/0026499 A1), hereinafter Guo.
Regarding claim 1, Malik teaches a random number generation device comprising:
a plurality of first uniform random number generators configured to respectively generate a plurality of first uniform random numbers (Malik Fig. 15 plurality of first uniform random number generators – U0-U15; plurality of first uniform random numbers – output of each URNG U0-U15; page 10 right col lines 4-5 “FAA uses 16 URNGs and 15 adders similar to LTA”; page 4 left col section III URNG stands for Uniform random number generator);
a plurality of first normal random number generators configured to respectively generate a plurality of first normal random numbers based on the plurality of first uniform random numbers (Malik Fig. 15 plurality of first normal random number generators – adder tree, correction block, LUT block, and multiplier; plurality of first normal random numbers – seven GRN output; page 10 section D first and second paragraph “This architecture provides multiple GRNs in a single cycle … Hence, for n = 16, it is possible to achieve seven GRNs simultaneously”; abstract GRN stands for Gaussian random numbers).
Malik does not explicitly teach a plurality of second uniform random number generators configured to perform a logical operation on bit values of two or more of the first uniform random numbers to respectively generate a plurality of second uniform random numbers; and at least one second normal random number generator configured to generate at least one second normal random number based on the plurality of second uniform random numbers.
However, on the same field of endeavor, Felix discloses a random number generator that includes a uniform random number generator configured to perform a logical operations on bit values of two or more numbers to generate a uniform random number (Felix Fig. 4-8 and paragraph [0111] “Each of the circuits 500, 600, 700, 800, may be used to perform post processing on the state output from a state update circuit to provide 64 bit random numbers. The distribution of 64 bit outputs from these circuits may, however, retain small amounts of non-uniformity. To create a perfectly uniform output, however, two cyclically adjacent bits may be removed from each of the 64 bit outputs to create a perfectly uniform distribution of 62 bit outputs”; paragraph [0113] “The function 410 is the set of operations implemented by any of the state post- processing circuits 500, 600, 700, and 800 shown in FIGS. 5 to 8”; uniform random number generator – functions 410; uniform random number – value stored in register 1080).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Malik using Felix and configure the random number generator of Malik to include a function 410 which includes post processing circuit such as circuit 500, 600, 700, or 800 and use the output of two URNGs of Malik as input to the function 410 to generate a plurality of second uniform random numbers such as the third value 1080 shown in Fig. 10 of Malik. For example, using the output of U0 and U1 as the first and second values in registers 1060 and 1070 to generate the third value 1080. 
The motivation to do so is to generate a larger amount of uniform random numbers that can be used when performing processing using a neural network (Felix paragraph [0003]). Furthermore, including the function 410 can achieve perfectly uniform random outputs by removing two-cyclically adjacent bits in addition to having normal random numbers as outputs (Felix paragraph [0111]).
Therefore, the combination of Malik as modified in view of Felix teaches a second uniform random number generator configured to perform a logical operation on bit values of two or more of the first uniform random numbers to respectively generate a second uniform random number.
Malik as modified in view of Felix does not explicitly teach a plurality of second uniform random number generators configured to perform a logical operation on bit values of two or more of the first uniform random numbers to respectively generate a plurality of second uniform random numbers, and at least one second normal random number generator configured to generate at least one second normal random number based on the plurality of second uniform random numbers.
However, on the same field of endeavor, Felix discloses providing a plurality of copies of circuits 500, 600, 700, or 800 to generate all bits of the uniform random number (Felix Fig. 4 shows multiple copies of function 410; paragraphs [0091, 0097,0103,0109]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to generalize the teaching of Felix of duplicating circuits 500, 600, 700, or 800 and apply this teaching to duplicate the circuit shown in Fig. 4 of Felix and using the output of U2 and U3 as the first and second values in registers 1060 and 1070 to generate a second third value 1080, and using the output of U14 and U15 as the first and second values in registers 1060 and 1070 to generate an eight third value 1080. See MPEP 2144.04(VI).
The motivation to do so is to generate a larger amount of uniform random numbers that can be used when performing processing using a neural network (Felix paragraph [0003]). By duplicating the circuit of Felix of eight times, eight uniform random numbers can be generated from the 16 uniform random numbers output by the U0-U15. 
Therefore, the combination of Malik as modified in view of Felix teaches a plurality of second uniform random number generators configured to perform a logical operation on bit values of two or more of the first uniform random numbers to respectively generate a plurality of second uniform random numbers.
Malik as modified in view of Felix does not explicitly teach at least one second normal random number generator configured to generate at least one second normal random number based on the plurality of second uniform random numbers.
However, on the same field of endeavor, Guo teaches a random number generator comprising at least one number generator configured to generate at least one normal random number based on a plurality of uniform random numbers (Guo Figs. 6-7 and paragraphs [0134-1035] least one number generator – adder-1 to adder-N; at least one normal random number – each output at steps 604-608; plurality of uniform random numbers – uniform random numbers being added at 604-608).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Malik in view of Felix using Guo and configure the random number generator to include second adders to add two or more of the uniform random numbers 1080 output by the functions 410 of circuit 400 to generate a second set of normal random numbers.
The motivation to do so is to accelerate generation of a large number of Gaussian random numbers for machine learning applications (Guo paragraph [0142]).
Therefore, Malik as modified in view of Felix and Guo teaches at least one second normal random number generator configured to generate at least one second normal random number based on the plurality of second uniform random numbers.

Regarding claim 2, Malik as modified in view of Felix and Guo teaches all the limitations of claim 1 as stated above. Further, Malik as modified in view of Felix and Guo teaches wherein each of the plurality of second uniform random number generators includes a logical operation circuit configured to perform a bitwise bit operation on a plurality of bits of the two or more of the first uniform random numbers to generate one of the second uniform random numbers (Felix Figs. 4-8 logical operation circuit – logical circuits in Figs. 5-8; paragraphs [0113-0114] the second uniform random numbers/value 1080 are generated based on bitwise operations performed on values 1060 and 1070).

Regarding claim 3, Malik as modified in view of Felix and Guo teaches all the limitations of claim 2 as stated above. Further, Malik as modified in view of Felix and Guo teaches wherein the logical operation circuit includes a first exclusive OR circuit configured to take bitwise exclusive ORs of the plurality of bits of the two or more of the first uniform random numbers to generate the one of the second uniform random numbers (Felix Figs. 4-8 first exclusive OR circuit – XOR 510; paragraph [0087]; paragraphs [0113-0114] each bit of the second uniform random number/value 1080 is based a bitwise XOR performed on the values of 1060 and 1070).

Regarding claim 7, Malik as modified in view of Felix and Guo teaches all the limitations of claim 1 as stated above. Further, Malik as modified in view of Felix and Guo teaches a configuration of the plurality of first normal random number generators (Malik Fig. 15) and a configuration of the at least one second normal random number generator (Guo Fig. 7).
Malik as modified in view of Felix and Guo does not explicitly teach the configuration of the plurality of first normal random number generators and the configuration of the at least one second normal random number generator are identical to each other.
 However, as discussed above, Malik discloses generating normal random numbers from a plurality of uniform random numbers (Fig. 15 and section D).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Malik in view of Felix and Guo and replace the second normal random number generator with the normal random generator of Malik. As discussed, the second uniform random number generator of Felix outputs eight uniform random number generator, one per pair of first uniform random numbers respectively output by the U0-U15 of Felix. This eight output can then be treated as output of the U0-U7 with respect to Fig. 15 of Guo to generate at least the normal random numbers g4_4, g8_2, and g4_3. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. The predictable result is a second random number generator generating a normal random number based on uniform random numbers.
Therefore, the combination of Malik as modified in view of Felix and Guo teaches the configuration of the plurality of first normal random number generators and the configuration of the at least one second normal random number generator are identical to each other.

Regarding claim 8, Malik as modified in view of Felix and Guo teaches all the limitations of claim 1 as stated above. Further, Malik as modified in view of Felix and Guo teaches 
wherein the at least one second normal random number generator includes a single second normal random number generator, and the at least one second normal random number includes a single second normal random number (Guo Fig. 6 and paragraph [0133, 0135] single second normal random number generator – adder-1; single second normal random number – output of adder-1), and wherein
the single second normal random number generator is provided for two of the plurality of first normal random number generators (Guo paragraph [0135] and Fig. 6 step 604 adds two uniform random numbers 1080 each from the output of circuit 400 in Fig. 4 of Felix), and
the single second normal random number is generated for two of the plurality of first normal random numbers (Guo paragraph [0135] Fig. 6 step 604 the adder-1 adds two uniform random numbers 1080 each from the output of circuit 400 in Fig. 4 of Felix).

Regarding claim 9, Malik teaches a method of generating random numbers, wherein the method is for an integrated circuit that includes a plurality of first uniform random number generators, a plurality of first normal random number generators,  (Malik abstract integrated circuit - application-specific integrated circuit or field-programmable gate array; Fig. 15 plurality of first uniform random number generators – U0-U15; plurality of first normal random number generators – adder tree, correction block, LUT block, and multiplier), and the method includes
generating a plurality of first uniform random numbers with the plurality of first uniform random number generators, respectively (Malik Fig. 15 plurality of first uniform random numbers – output of each URNG U0-U15);
generating a plurality of first normal random numbers based on the plurality of first uniform random numbers with the plurality of first normal random number generators, respectively (Malik Fig. 15 plurality of first normal random numbers – seven GRN output; page 10 section D first and second paragraph “This architecture provides multiple GRNs in a single cycle … Hence, for n = 16, it is possible to achieve seven GRNs simultaneously”).
Malik does not explicitly teach the integrated circuit includes a plurality of second uniform random number generators, and a second normal random number generator, and the method includes performing a logical operation on bit values of two or more of the first uniform random numbers with the plurality of second uniform random number generators to generate a plurality of second uniform random numbers, respectively, and generating a second normal random number based on the plurality of second uniform random numbers with the second normal random number generator.
However, on the same field of endeavor, Felix discloses a random number generator that includes a uniform random number generator configured to perform a logical operations on bit values of two or more numbers to generate a uniform random number (Felix Fig. 4-8 and paragraph [0111] “Each of the circuits 500, 600, 700, 800, may be used to perform post processing on the state output from a state update circuit to provide 64 bit random numbers. The distribution of 64 bit outputs from these circuits may, however, retain small amounts of non-uniformity. To create a perfectly uniform output, however, two cyclically adjacent bits may be removed from each of the 64 bit outputs to create a perfectly uniform distribution of 62 bit outputs”; paragraph [0113] “The function 410 is the set of operations implemented by any of the state post- processing circuits 500, 600, 700, and 800 shown in FIGS. 5 to 8”; uniform random number generator – functions 410 in circuit 400; uniform random number – value stored in register 1080).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Malik using Felix and configure the random number generator of Malik to include a function 410 which includes post processing circuit such as circuit 500, 600, 700, or 800 and use the output of two URNGs of Malik as input to the function 410 to generate a plurality of second uniform random numbers such as the third value 1080 shown in Fig. 10 of Malik. For example, using the output of U0 and U1 as the first and second values in registers 1060 and 1070 to generate the third value 1080. 
The motivation to do so is to generate a larger amount of uniform random numbers that can be used when performing processing using a neural network (Felix paragraph [0003]). Furthermore, including the function 410 can achieve perfectly uniform random outputs by removing two-cyclically adjacent bits in addition to having normal random numbers as outputs (Felix paragraph [0111]).
Therefore, the combination of Malik as modified in view of Felix teaches the integrated circuit includes a second uniform random number generator, and the method includes performing a logical operation on bit values of two or more of the first uniform random numbers with the second uniform random number generator to generate a second uniform random number, respectively.
Malik as modified in view of Felix does not explicitly teach the integrated circuit includes a plurality of second uniform random number generators, second normal random number generator, and the method includes performing a logical operation on bit values of two or more of the first uniform random numbers with the plurality of second uniform random number generators to generate a plurality of second uniform random numbers, respectively, and generating a second normal random number based on the plurality of second uniform random numbers with the second normal random number generator.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to duplicate the circuit shown in Fig. 4 of Felix and using the output of U2 and U3 as the first and second values in registers 1060 and 1070 to generate a second third value 1080, and using the output of U14 and U15 as the first and second values in registers 1060 and 1070 to generate an eight third value 1080. The duplication of parts is obvious to one of ordinary skill in the art, and the duplication does not yield an unexpected result. See MPEP 2144.04(VI).
The motivation to do so is to generate a larger amount of uniform random numbers that can be used when performing processing using a neural network (Felix paragraph [0003]). By duplicating the circuit of Felix of eight times, eight uniform random numbers can be generated from the 16 uniform random numbers output by the U0-U15. 
Therefore, the combination of Malik as modified in view of Felix teaches Malik as modified in view of Felix does not explicitly teach the integrated circuit includes a plurality of second uniform random number generators, and the method includes performing a logical operation on bit values of two or more of the first uniform random numbers with the plurality of second uniform random number generators to generate a plurality of second uniform random numbers, respectively.
Malik as modified in view of Felix does not explicitly teach the integrated circuit includes a second normal random number generator, and generating a second normal random number based on the plurality of second uniform random numbers with the second normal random number generator.
However, on the same field of endeavor, Guo teaches a random number generator comprising at least one number generator configured to generate at least one normal random number based on a plurality of uniform random numbers (Guo Figs. 6-7 and paragraphs [0134-1035] least one number generator – adder-1 to adder-N; at least one normal random number – each output at steps 604-608; plurality of uniform random numbers – uniform random numbers being added at 604-608).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Malik in view of Felix using Guo and configure the random number generator to include second adders to add two or more of the uniform random numbers 1080 output by the functions 410 of circuit 400 to generate a second set of normal random numbers.
The motivation to do so is to accelerate generation of a large number of Gaussian random numbers for machine learning applications (Guo paragraph [0142]).
Therefore, Malik as modified in view of Felix and Guo teaches the integrated circuit includes a second normal random number generator, and the method includes generating a second normal random number based on the plurality of second uniform random numbers with the second normal random number generator.
Regarding claims 10-11, they are directed to a method practiced by the device of claims 2-3 respectively. All steps performed by the method of claims 10-11 would be practiced by the device of claims 2-3 respectively. Claims 2-3 analysis applies equally to claims 10-11 respectively.
Allowable Subject Matter
Claims 4-6 and 12-14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the 35 U.S.C. 101 rejections and the claim objections discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 is directed to a random number generator comprising, among other things, a logical operation circuit wherein the logical operation circuit further includes a first shifter configured to cyclically shift bits of one of the first uniform random numbers and output the one of the first uniform random numbers that has been shifted in bit to the first exclusive OR circuit.
Claim 5 is directed to a random number generator comprising, among other things, a logical operation circuit wherein the logical operation circuit further includes a second exclusive OR circuit configured to take bitwise exclusive ORs of the plurality of bits of the plurality of second uniform random numbers to generate a third uniform random number, and wherein the at least one second normal random number generator generates the at least one second normal random number based on the second uniform random numbers and the third uniform random number.
The combination of Malik, Felix and Guo are the closest prior art found. Malik discloses several architectures for generating normal random numbers using uniform random numbers based on the central limit theorem as shown in Figs. 3-4, 9, and 15. Guo also discloses generating normal random numbers using uniform random numbers based on the central limit theorem by adding uniform random numbers together as described in Fig. 6. However, neither Malik nor Guo discloses an architecture for a uniform random number generator that includes a logical operation circuit that includes a first XOR gate and further includes a first shifter configured to cyclically shift bits of one of the first uniform random numbers and output the one of the first uniform random numbers that has been shifted in bit to the first exclusive OR circuit as recited in claim 4. Further, neither Malik nor Guo discloses an architecture for a uniform random number generator that includes a logical operation circuit that includes a first XOR gate and further includes a second exclusive OR circuit configured to take bitwise exclusive ORs of the plurality of bits of the plurality of second uniform random numbers to generate a third uniform random number, and wherein the at least one second normal random number generator generates the at least one second normal random number based on the second uniform random numbers and the third uniform random number as recited in claim 5.
Felix discloses several architectures of a uniform random number generator for generating uniform random numbers as shown in Figs. 5-8. The circuit includes a first XOR gate 510 configured to perform a bitwise XOR operation on a bit of a first and second input value that is used to generate a bit of the uniform random number output. However, as shown in Figs. 5-8, none of the circuits 500, 600, 700, and 800 includes a includes a first shifter configured to cyclically shift bits of one of the values stored in register 1060 or 1070 and outputs the shifted value to the XOR gate 510 as required by claim 4. Further, Felix does not explicitly teach or suggest a second exclusive OR circuit configured to take bitwise exclusive ORs of the plurality of bits of the output uniform random number 1080 with another output 1080. Although, the circuits 500, 600, 700, and 800 includes a second XOR gate 520, the XOR gate 520 does not take in as input a bit of the uniform random number 1080. Therefore, Felix does not explicitly teach or suggest a second exclusive OR circuit configured to take bitwise exclusive ORs of the plurality of bits of the plurality of second uniform random numbers to generate a third uniform random number, and wherein the at least one second normal random number generator generates the at least one second normal random number based on the second uniform random numbers and the third uniform random number as recited in claim 5. 
Claim 6 would be allowable for at least the same reason as claim 5 above by reason of dependence. Claims 12-13 recite substantially the same limitations as claims 4-5 respectively and would be allowable for the same reasons as claims 4-5 respectively. Claim 14 would be allowable for at least the same reason as claim 13 above by reason of dependence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis (NPL – “Parallel generation of Gaussian random numbers using the Table-Hadamard transform”) related to a random number generator comprising a plurality of uniform random number generators (URNGs) configured to respectively generate a plurality of first uniform random numbers; and a plurality of first normal random number generators configured to respectively generate a plurality of first normal random numbers based on the plurality of first uniform random numbers.
Malik et al. (NPL – “Gaussian Random Number Generation: A Survey on Hardware Architectures”) surveys architecture for normal random number generation and discloses that almost all algorithms to generate normal random numbers involve some transformation of uniform random numbers to make them Gaussian distributed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182